 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHANDANA RODRIGUEZ, an                               Case No.: 18-cv-00204-AJB-BGS
     individual,
12
                                                          ORDER GRANTING PLAINTIFF’S
13                                       Plaintiff,       MOTION TO REMAND (Doc. No. 14)
14
     v.
15
     CALIFORNIA DEPARTMENT OF
16   MOTOR VEHICLES, a government
     entity; REBECCA PONSECA-SINON, an
17
     individual; and DOES 1 through 10,
18   inclusive.
19                                 Defendants.
20
           Plaintiff Chandana Rodriguez seeks to remand her case back to state court alleging
21
     the Court lacks jurisdiction over this case. Because this claim lacks federal question
22
     jurisdiction and diversity jurisdiction, and because the Court declines to exercise
23
     supplemental jurisdiction, the Court GRANTS Rodriguez’s motion. (Doc. No. 14.)
24
     Accordingly, the Court VACATES the November 8, 2018 motion hearing date.
25
                                    I.       BACKGROUND
26
           In her complaint, Rodriguez alleges racial discrimination and harassment under
27
     Title VII and California’s Fair Employment and Housing Statutes against Rebecca
28
                                                      1

                                                                                18-cv-00204-AJB-BGS
 1   Ponseca-Sinon and the Department of Motor Vehicles (“DMV”), her employers.
 2   (Doc. No. 13 ¶ 4, 6.) Defendants removed this case to federal court and filed a motion to
 3   dismiss. (Doc. Nos. 1, 3.) The Court granted defendants’ motion with leave to amend.
 4   (Doc. No. 12.) Rodriguez amended the complaint by dropping all federal claims and only
 5   keeping California Fair Employment and Housing violations. (Doc. No. 13 at 1.) Now,
 6   Rodriguez moves to remand her case back to state court due to lack of federal question,
 7   diversity, and supplemental jurisdiction. (Doc. No. 14.)
 8                                  II.    LEGAL STANDARDS
 9         The right to remove a case to federal court is entirely a creature of statute. See
10   Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979). The removal
11   statute, 28 U.S.C. § 1441, allows defendants to remove an action when a case originally
12   filed in state court presents a federal question, or is between citizens of different states and
13   involves an amount in controversy that exceeds $75,000. See 28 U.S.C. §§ 1441(a), (b); 28
14   U.S.C. §§ 1331, 1332(a). Only state court actions that could originally have been filed in
15   federal court can be removed. 28 U.S.C. § 1441(a); see also Caterpillar Inc. v. Williams,
16   482 U.S. 386, 392 (1987); Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir.
17   1988).
18         The Ninth Circuit “strictly construe[s] the removal statute against removal
19   jurisdiction,” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right
20   of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
21   (citing Boggs v. Lewis, 863 F.2d 662, 663 (9th Cir. 1988); Takeda v. N.W. Nat’l Life Ins.
22   Co., 765 F.2d 815, 818 (9th Cir. 1985)). “The ‘strong presumption’ against removal
23   jurisdiction means that the defendant always has the burden of establishing that removal is
24   proper.” Id. (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3
25   (9th Cir. 1990); Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988)).
26                                        III.   DISCUSSION
27         Plaintiff argues remand to state court is necessary because the federal court lacks
28   both federal question jurisdiction and diversity jurisdiction over the claims asserted in
                                                     2

                                                                                   18-cv-00204-AJB-BGS
 1   Rodriguez’s second amended complaint. (Doc. No. 14.)
 2         A. The Court Lacks Federal Question Jurisdiction
 3         “The district courts shall have original jurisdiction of all civil actions arising under
 4   the Constitution, laws, or treaties of the United States.” 28 U.S. Code § 1331. Initially,
 5   Rodriguez’s case invoked federal question jurisdiction because she brought a claim under
 6   Title VII of the Civil Rights Act of 1964. (Doc. No. 1 at 10.) The Court dismissed that
 7   claim with leave to amend, however, Rodriguez chose to simply dismiss that claim in her
 8   second amended complaint. (See Doc. No. 13.) Rodriguez’s remaining claims are only
 9   state-based. (Id.) Thus, the Court now lacks federal question jurisdiction over the case.
10         B. The Court Lacks Diversity Jurisdiction
11         Although the Court no longer has federal question jurisdiction, the Court could retain
12   jurisdiction over this case if diversity jurisdiction is established. “The district courts shall
13   have original jurisdiction of all civil actions where the matter in controversy exceeds the
14   sum or value of $75,000, exclusive of interest and costs, and is between citizens of different
15   States. . . .” 28 § U.S.C 1332(a), (a)(1).
16         Here, Rodriguez is a resident and domiciled in California. (Doc. No. 13 ¶ 3.)
17   Defendant Ponseca-Sinon is a resident and domiciled in California. (Id. ¶ 5.) The DMV is
18   a government corporation for the state of California. (Id. ¶ 4) Thus, none of the parties are
19   diverse.
20         Defendants argue that “[i]t is well settled that a complaint amended post-removal
21   cannot divest a federal court of jurisdiction.” (Doc. No. 17 at 3.) However, the case law
22   defendants rely on discusses the right to remove a case, not the right to remand one.
23   Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939). The Supreme Court stated “[t]he second
24   amended complaint should not have been considered in determining the right to remove,
25   which in a case like the present one was to be determined according to the plaintiffs’
26   pleading at the time of the petition for removal.” Id. Defendants also cite to a Fifth Circuit
27   case for support, but again, that case discusses the principle that removal jurisdiction is
28   based on the complaint at the time of removal, and not any amended complaints thereafter.
                                                    3

                                                                                  18-cv-00204-AJB-BGS
 1   Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995). Without this
 2   rule, “disposition of the issue [of removal] would never be final, but would instead have to
 3   be revisited every time the plaintiff sought to amend the complaint to assert a new cause
 4   of action against the nondiverse defendant. . . .” Id. These cases do not stand for the
 5   proposition, as defendants assert, that amending a complaint cannot end up revoking a
 6   district courts’ jurisdiction for purposes of remand. Instead, the underlying rationale is that
 7   “a plaintiff cannot defeat removal by amending [the complaint].” Id. at 265.
 8         Rodriguez’s motion is not challenging defendants’ removal of her case to federal
 9   court. Rodriguez defended her Title VII claims in her opposition to defendants’ dismissal
10   motion. (Doc. No. 5 at 12–18.) The Court granted leave to amend on those issues, and for
11   whatever reason, Rodriguez chose to proceed without her federal cause of action—a
12   permissible course of action as Rodriguez is the “master of [her] claim[s].” Muniz v. Pilot
13   Travel Centers LLC, No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *4 (E.D. Cal.
14   May 1, 2007). Thus, although the Court has no independent basis for jurisdiction, the Court
15   may retain the case through supplemental jurisdiction.
16         C. The Court Chooses Not to Exercise Supplemental Jurisdiction
17         The Supplemental Jurisdiction statute states:
18         The district courts may decline to exercise supplemental jurisdiction over a
           claim under subsection (a) if--
19
           (1) the claim raises a novel or complex issue of State law,
20         (2) the claim substantially predominates over the claim or claims over which
           the district court has original jurisdiction,
21
           (3) the district court has dismissed all claims over which it has original
22         jurisdiction, or
           (4) in exceptional circumstances, there are other compelling reasons for
23
           declining jurisdiction.
24
     28 U.S.C. § 1367(c)(1)–(4).
25
           Here, although Rodriguez’s case does not present any novel or complex issues of
26
     state law and her state law claims do not predominate over her Title VII claims, the Court
27
     did dismiss her claim in which it had original jurisdiction: her Title VII claim. “When the
28
                                                    4

                                                                                  18-cv-00204-AJB-BGS
 1   balance of . . . factors indicates that a case properly belongs in state court, as when the
 2   federal-law claims have dropped out of the lawsuit in its early stages and only state-law
 3   claims remain, the federal court should decline the exercise of jurisdiction by dismissing
 4   the case without prejudice.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)
 5   (citations omitted). Here, the case is still in its infancy. Defendants have yet to answer,
 6   discovery has not commenced, and no court-related deadlines have been set. Thus, the
 7   Court finds on a balance, the case belongs in state court and declines to exercise
 8   supplemental jurisdiction.
 9                                     IV.   CONCLUSION
10         Because the Court no longer has federal question jurisdiction, the parties are not
11   diverse, and the Court declines to exercise supplemental jurisdiction over Rodriguez’s state
12   law claims, the Court GRANTS Rodriguez’s remand motion and DISMISSES her case
13   without prejudice. (Doc. No. 14.) This case is REMANDED to the Superior Court of
14   California, County of San Diego. Each side will bear their own costs and attorney fees
15   incurred as a result of the removal. 28 U.S.C. § 1447(c).
16         Because the Court remands this case to the California Superior Court, defendants’
17   motion to dismiss is now moot, and therefore DENIED. (Doc. No. 18.)
18         IT IS SO ORDERED.
19   Dated: October 9, 2018
20
21
22
23
24
25
26
27
28
                                                  5

                                                                               18-cv-00204-AJB-BGS
